Citation Nr: 0006861	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder as secondary to service-connected status 
post amputation of the fourth digit of the right foot.

2.  Entitlement to service connection for arthritis of the 
right knee as secondary to service-connected old fracture of 
the right tibia.

3.  Entitlement to an evaluation in excess of 30 percent for 
status post amputation of the fourth digit of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1948 to January 
1953.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for a chronic acquired low back disorder 
and varicose veins of the left leg as secondary to service-
connected status post amputation of the fourth digit of the 
right foot, service connection for arthritis of the right 
knee as secondary to service-connected old fracture of the 
right tibia, and service connection for hearing loss.

In August 1997 the veteran filed a notice of disagreement 
with the February 1997 rating decision; however, while he 
recited the denial actions of the RO in their entirety to 
include varicose veins and hearing loss, he limited his 
disagreement with the denials of service connection for a 
chronic acquired low back disorder as secondary to service-
connected status post amputation of the fourth digit of the 
right foot, and of service connection for arthritis of the 
right knee as secondary to service-connected old fracture of 
the right tibia.

In November 1997 the RO denied entitlement to an evaluation 
in excess of 30 percent for status post amputation of the 
fourth digit of the right foot.

In December 1997 the veteran filed a notice of disagreement 
with the RO's November 1997 denial of entitlement to an 
increased evaluation for status post amputation of the fourth 
digit of the right foot.  This claim is addressed in the 
remand portion of this decision.



During the August 1999 hearing at the RO before the 
undersigned travel Member of the Board of Veterans' Appeals 
(Board), the veteran brought up the claims of entitlement to 
service connection for varicose veins of the left leg as 
secondary to service-connected amputation of the fourth digit 
of the right foot, and for hearing loss.  

The Board notes that in September 1969 the Board, in 
pertinent part, denied entitlement to service connection for 
defective hearing and varicose veins.  In July 1983 the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for hearing loss.  

The testimony taken at the August 1999 hearing appears to 
suggest that the veteran is pursuing claims of service 
connection for hearing loss and varicose veins.  As noted 
above, the RO considered these claims in February 1997; 
however, a timely notice of disagreement was not filed.  The 
issues of whether new and material evidence has been 
submitted to reopen claims of service connection for varicose 
veins and hearing loss are referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to service-connected status post 
amputation of the fourth digit of the right foot is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
arthritis of the right knee as secondary to service connected 
old fracture of the right tibia is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to service-connected status post 
amputation of the fourth digit of the right foot is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
arthritis of the right knee as secondary to service-connected 
old fracture of the right tibia is not well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are nonrevealing for any evidence 
or findings of a low back and/or a right knee disorder.

VA conducted a medical examination of the veteran's joints in 
December 1996.  X-ray studies revealed mild osteoporosis of 
the right knee.  No specific examination diagnosis for the 
right knee was recorded.

VA conducted a medical examination of the veteran's spine in 
December 1996.  The pertinent diagnosis was degenerative 
joint disease of the spine.  X-ray study of the lumbosacral 
spine disclosed degenerative disc disease at L2-3 and L3-4 
with degenerative bone changes of L2 to L5.

The veteran presented testimony before the undersigned Member 
of the Board at a RO hearing held in August 1999.  A 
transcript of his testimony has been associated with the 
claims file.  The veteran reiterated his contention that his 
low back disorder and right knee disorder were secondary to 
service-connected disabilities.  

He acknowledged that no VA or non-VA medical professional had 
ever expressed an opinion linking his low back and right knee 
disorders to disabilities for which service connection had 
been established.

Service connection has been granted for status post 
amputation of the fourth digit of the right foot, evaluated 
as 30 percent disabling; anosmia, evaluated as 10 percent 
disabling; and old fracture of the right tibia, evaluated as 
noncompensable.


Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection may be granted for a disorder that is 
proximately due, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (1999);  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The threshold question to answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for low back and 
right knee disorders as secondary to his service-connected 
disabilities must be denied as not well grounded.



Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for a 
low back disorder as secondary to his service-connected 
status post amputation of the fourth digit of the right foot 
and for arthritis of the right knee as secondary to his 
service-connected old fracture of the right tibia, the Board 
notes there is no competent medical evidence of record 
linking the low back and right knee disorders to any service-
connected disability.  The veteran has clearly made an 
assertion that is beyond his competence to make.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board notes that the veteran denied any VA or non-VA 
medical professional had ever linked his low back and right 
knee disorders to a service-connected disability when he 
provided testimony before the undersigned at the RO hearing 
in August 1999.  The evidentiary record is devoid of any 
competent medical evidence in this regard.  The veteran does 
not have the competency of a medically trained health care 
professional to express an opinion as to diagnosis and/or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.


Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims of service connection for low back and right knee 
disorders as secondary to service-connected disabilities must 
be denied as not well grounded.

Because the veteran has not submitted well grounded claims of 
service connection for low back and right knee disorders as 
secondary to his service-connected disabilities, VA is under 
no obligation to assist him in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held VA 
may have an obligation under 38 U.S.C.A. § 5103(a) to advise 
the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that he has identified no such evidence.

As the veteran's claims of entitlement to service connection 
for low back and right knee disorders as secondary to his 
service-connected disabilities are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disorder as 
secondary to service-connected status post amputation of the 
fourth digit, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of the right 
knee as secondary to service-connected old fracture of the 
right tibia, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the RO's November 1997 denial of 
entitlement to an evaluation in excess of 30 percent for 
status post amputation of the fourth digit of the right foot.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

To accord the veteran due process of law, the Board is 
remanding the case to the RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case pertaining to its denial of 
entitlement to an evaluation in excess of 
30 percent for status post fourth digit 
of the right foot.  The RO should advise 
the veteran of the need to submit a 
substantive appeal during the requisite 
period of time if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

